Citation Nr: 0830269	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-00 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for service-connected ichthyosis vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970, and from June 1976 to October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Reno, Nevada Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent 
evaluation for ichthyosis vulgaris.

In January 2005, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO. A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

In a January 2006 decision, the Board remanded the issue for 
further development.

In October 2007, the Board granted a 30 percent evaluation 
for the veteran's service-connected ichthyosis vulgaris.  The 
veteran subsequently filed a timely appeal of the Board's 
October 2007 with the United States Court of Appeals for 
Veterans Claims (Court), to the extent that the Board denied 
an evaluation in excess of 30 percent.  In June 2008, the 
Court vacated the October 2007 Board's decision that denied 
an evaluation in excess of 30 percent for service-connected 
ichthyosis vulgaris, and remanded such issue to the Board for 
readjudication consistent with the June 2008 Joint Motion for 
Remand.

The Board also observes that the 30 percent evaluation 
granted in the October 2007 decision has yet to be assigned 
by the RO.


FINDINGS OF FACT

1.  For the period prior to April 18, 2006, the veteran's 
service-connected ichthyosis vulgaris was manifested by 
constant itching; it was not shown to be exceptionally 
repugnant, nor did it require systemic medications.

2.  For the period beginning on April 18, 2006, the veteran's 
service-connected ichthyosis vulgaris affects approximately 
90 percent of his entire body.

3.  The veteran has not submitted evidence tending to show 
that his service-connected ichthyosis vulgaris requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to April 18, 2006, the criteria for 
an evaluation in excess of 30 percent for service-connected 
ichthyosis vulgaris are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7806 
(2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Codes 
7806, 7824 (2007).

2.  For the period beginning on April 18, 2006, the criteria 
for a 60 percent disability evaluation, but no higher, for 
service-connected ichthyosis vulgaris are met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 
7806 (2002); 38 C.F.R. §§ 3.321, 4.7, 4.118, Diagnostic Codes 
7806, 7824 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra. 

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be "satisfied 
by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA 
found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, letters sent to the veteran in August 2004 and 
April 2007 informed him  of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

Therefore, the veteran was "provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Furthermore, in May 2007, the claim was 
readjudicated with the issuance of a supplemental statement 
of the case, at which time the veteran was advised as to how 
disability ratings and effective dates are assigned.

The Board acknowledges that the VCAA letters sent to the 
veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome as the veteran demonstrated actual knowledge of 
what was needed to support his claim.  For example, the Joint 
Motion for Remand, which was drafted in part by the veteran's 
representative, specifically discussed what was need to 
substantiate an evaluation in excess of 30 percent for 
ichthyosis under both the former and current criteria for 
rating skin disabilities.  Moreover, the May 2007 
supplemental statement of the case included the provisions of 
38 C.F.R. § 3.321, and the provisions of 38 C.F.R. § 4.1, 
both of which reference impairment in earning capacity as a 
rating consideration.  Based on the above, the veteran can be 
expected to understand what was needed to support his claim, 
including the impact of his disability on his daily life and 
ability to work.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains the 
veteran's post-service reports of VA treatment and 
examination, associated photographs of his skin disability, 
internet articles, and the veteran's contentions.  The 
veteran also had an opportunity to provide testimony at a 
personal hearing before the undersigned Veterans Law Judge.  
In July 2008, the veteran indicated that he had no additional 
argument or evidence to submit. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria -Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007).  Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

III.  Analysis

The veteran asserts that his service-connected ichthyosis 
vulgaris warrants an evaluation in excess of 30 percent.  His 
increased rating claim was originally received on August 27, 
2002.  During the pendency of this appeal, the criteria for 
evaluating disabilities of the skin were revised, effective 
August 30, 2002.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).

The veteran's skin disability was originally rated under 
Diagnostic Code 7899-7806.  Under the former Diagnostic Code 
7806, a 10 percent evaluation is warranted for a skin 
disorder with exfoliation, exudation or itching, involving an 
exposed surface or extensive area.  The next higher 
evaluation of 30 percent contemplates a skin disorder with 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation contemplates a skin 
disorder with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or being 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Effective August 30, 2002, under Diagnostic Code 7806, a 10 
percent evaluation requires involvement of at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent evaluation requires involvement 
of 20 to 40 percent of the entire body or of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent evaluation requires involvement 
of more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (effective August 30, 
2002).

Also effective August 30, 2002, VA added a diagnostic code 
for diseases of keratinization, including ichthyosis, 
designated as Diagnostic Code 7824.  38 C.F.R. § 4.118, 
Diagnostic Code 7824 (2007).  

Under Diagnostic Code 7824, a 10 percent evaluation is 
warranted for diseases of keratinization with localized or 
episodic cutaneous involvement and intermittent systemic 
medication, such as immunosuppressive retinoids, required for 
a total duration of less than six weeks during the past 12- 
month period.  A 30 percent evaluation is warranted if there 
are either generalized cutaneous involvement or systemic 
manifestations, and intermittent systemic medication, such as 
immunosuppressive retinoids, is required for a total duration 
of six weeks or more, but not constantly, during the past 12 
month period.  A 60 percent evaluation is warranted if there 
are generalized cutaneous involvement or systemic 
manifestations, and constant or near-constant systemic 
medication, such as immunosuppressive retinoids, is required 
during the past 12 month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7824 (2007).

Evidence relevant to the severity of the veteran's skin 
disability includes a June 2003 VA examination report.  
According to such report, the veteran reported constant 
itching and flaking of the skin; worse in the warm summer 
months and during extreme cold temperatures.  No systemic 
manifestations were noted. Impression was ichthyosis 
vulgaris.

VA progress note dated in April 2005 reflect that the veteran 
was being treated for ichthyosis of the hands, trunk, and 
lower limbs.  On examination, there was evidence of dry 
desquamating hyperkeratosis of the left palm and both soles.  
There was dry "fish scaling" of the lower limbs, below the 
knees, and finer scale with some erythema of the lower truck, 
including the abdomen and thighs. There were hyperlinear 
palms and a thickened palm on the left.  The fingers on the 
left hand showed some definite linear fissuring at flexures 
of the fingers.  There was pronounced hyperkeratosis of the 
knees and elbows, more pronounced on the elbows.  Diagnosis 
was ichthyosis vulgaris with unilateral palmar hyperkeratosis 
with palmar desquamation.  The veteran was prescribed 
menthol, camphor, urea, and triamcinolone for treatment of 
his ichthyosis.

Subsequent VA treatment records show follow up treatment for 
ichthyosis vulgaris. In September 2005, the veteran received 
treatment for such disability, which was noted particularly 
on the lower extremities.

On April 2006 VA examination, the examiner estimated that the 
veteran's ichthyosis vulgaris involved about 90 percent of 
his body surface his entire body surface, to include his 
groin area and eyebrows.  The examiner noted that the 
veteran's hands were the most visible to the public, and his 
face and neck were the most spared.  The skin of his knees 
was "very thickened" with almost psoriatic-like lesions.  

On review, the Board finds that for the period prior to April 
18, 2006, an evaluation in excess of 30 percent is not 
warranted for ichthyosis vulgaris.  In this regard, a higher 
evaluation of 50 percent under the former Diagnostic Code 
7806 is not warranted, as the evidence does not show 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or being exceptionally repugnant. 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  While there 
is evidence of flaking of the skin, there are no systemic or 
nervous manifestations.  Further, the clinical evidence of 
record and associated photographs do not show that the 
veteran's skin disability is exceptionally repugnant.  The 
April 2006 examiner noted that the skin of the veteran's 
knees was very thickened with almost psoriatic-like lesions, 
however, only his hands were the most visible to the public, 
and his face and neck were the most spared.  The evidence 
therefore does not demonstrate that the veteran's skin 
disability is exceptionally repugnant nor is such a finding 
more nearly approximated.   

Applying the current criteria to the appeal period prior to 
April 18, 2006, the Board finds that an evaluation in excess 
of 30 percent is not warranted.  There is no evidence of 
generalized cutaneous involvement or systemic manifestations, 
and constant or near-constant systemic medication, during the 
past 12 month period.  Thus, a higher evaluation under 
Diagnostic Code 7284 is not warranted.  A higher evaluation 
is also not warranted under the current Diagnostic Code 7806 
for the period prior to April 18, 2006, as the veteran's skin 
disability did not involve more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy during the prior 
12-month period.  

Notwithstanding, when the veteran's skin disability is rated 
by analogy to eczema or dermatitis under the current 
Diagnostic Code 7806, the Board finds that a 60 percent 
evaluation is warranted, effective April 18, 2006.  Though 
the veteran's ichthyosis vulgaris does not require systemic 
medication, the VA examiner who conducted the April 18, 2006 
VA examination opined that the veteran's ichthyosis vulgaris 
involves approximately 90 percent of his body surface.  As 
such, there is evidence showing that the veteran's ichthyosis 
vulgaris involves more than 40 percent of his entire body; 
thus, a 60 percent evaluation is warranted, effective April 
18, 2006.  

A 60 percent evaluation is the maximum available under the 
current Diagnostic Code 7806, therefore an evaluation in 
excess of 60 percent is not available under that Code.  

The Board has examined all other current Diagnostic Codes 
pertinent to the skin and finds that an evaluation in excess 
of 60 percent is not warranted.  In this regard, there is no 
evidence of visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features; or with six or ore characteristics of 
disfigurement.  Thus, a higher evaluation under the current 
Diagnostic Code 7800 is not warranted.  Further, a higher 
evaluation under Diagnostic Code 7817 is not warranted, as 
there is no evidence of systemic manifestations and the 
veteran's skin disability does not require systemic therapy.  

In sum, the Board finds that for the appeal period prior to 
April 18, 2006, an evaluation in excess of 30 percent is not 
warranted.  For the period beginning on April 18, 2006, a 60 
percent evaluation, but no higher, is warranted for 
ichthyosis vulgaris.     

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected ichthyosis vulgaris, or 
otherwise render a schedular rating impractical.  There is 
also no indication that his service-connected skin disability 
has produced marked interference with employment, nor does 
the evidence show that the veteran is frequently hospitalized 
for pertinent disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action. VAOPGCPREC 6-96 (1996).


ORDER

For the period prior to April 18, 2006, entitlement to an 
evaluation in excess of 30 percent evaluation for ichthyosis 
vulgaris is denied.  

For the period beginning on April 18, 2006, entitlement to a 
60 percent evaluation, but no higher, for ichthyosis vulgaris 
is granted, subject to the laws and regulations governing the 
payment of monetary awards.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


